770 N.W.2d 882 (2009)
Robert MASON, Plaintiff-Appellee,
v.
ALLSTATE INSURANCE COMPANY, Defendant/Third-Party Plaintiff-Appellant,
v.
Chrysler L.L.C., f/k/a DaimlerChrysler Company, L.L.C., DaimlerChrysler Corporation and/or DaimlerChrysler, and DaimlerChrysler Insurance Company, Third-Party Defendants, and
Chrysler L.L.C., f/k/a DaimlerChrysler Corporation, Third-Party Counter Plaintiffs,
v.
Allstate Insurance Company, Third-Party Counter Defendant.
Docket No. 139424. COA No. 292490.
Supreme Court of Michigan.
September 2, 2009.

Order
On order of the Court, the motion for immediate consideration is GRANTED. The application for leave to appeal the June 25, 2009 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the *883 question presented should be reviewed by this Court. The motion for stay is DENIED.